It appearing from the papers that the State acknowledges that the sentencing court was of the belief that its imposition of a life sentence on defendant’s conviction for murder was mandatory, and good cause otherwise appearing;
It is ORDERED that the petition for certification is granted, and that the judgment of the Appellate Division, is summarily reversed; and it is further
ORDERED that defendant’s sentence is vacated, and the matter is remanded to the trial court for resentencing in accordance with N.J.S.A. 2C:11-3b. See State v. Biegenwald, 96 N.J. 630, 635 (1984).
Jurisdiction is not retained.